Citation Nr: 0124050	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for head, back, neck and knee disability claimed 
as the result of a period of hospitalization and treatment at 
a Department of Veterans Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel
INTRODUCTION

The veteran had active naval service from October 1962 to 
October 1963.  This appeal arises from a September 1997 
decision by the VA Houston Regional Office (RO), which denied 
the claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for additional disability resulting from a disease or 
injury or aggravation of an existing disease or injury.  

In September 2000 and March 2001, the Board of Veterans' 
Appeals (Board ) remanded this claim to the RO for certain 
additional evidentiary development.  A Board video conference 
hearing was conducted in June 2001, and the RO has fully 
complied with the remand directions, referenced above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO and there is no reasonable possibility that additional 
development or assistance would aid in substantiating the 
claim.

2.  There is no competent medical evidence demonstrating that 
the veteran's head, back, neck and knee conditions were 
incurred as a result of VA hospitalization and treatment from 
March through May 1987, including as a result of any injuries 
incurred in a volleyball game in which he participated for 
recreational treatment, or that any asserted additional 
disability occurred as the result of such VA hospitalization 
or treatment.


CONCLUSION OF LAW

The criteria for granting compensation for the veteran's 
head, back, neck and knee conditions pursuant to 38 U.S.C. 
§ 1151 have not been met.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1996); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5126 (West Supp. 2001)); 38 C.F.R. § 3.358 (1996); 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed this claim for benefits under 38 U.S.C. 
§ 1151 in January 1997, asserting that he suffered head, 
back, neck and knee injuries in 1980 at the Houston VA 
Medical Center (MC).  No additional information was provided 
at that time.  In September 1997, the RO denied the claim 
after it received information from the VAMC indicating they 
were unable to locate any medical data pertaining to the 
veteran's treatment in 1980.  The decision also noted that he 
incurred back injury in an automobile accident in 1985, and 
reported reinjuring his back playing volleyball in 1987.  In 
May 1998, the veteran reported that the 1980 date was 
incorrect, and that the correct date for the occurrence of 
the claimed injuries was 1987.  

In July 1998, the veteran provided an additional statement 
admitting that his back was injured in an automobile accident 
in 1985, but he reported that it had healed well and he had 
returned to work.  A statement from the veteran later that 
month indicated that he claimed aggravation of his low back 
condition due to injuries sustained while a patient at VAMC 
Houston during an authorized activity (a volleyball 
tournament) in 1987.  In his December 1998 VA Form 9, the 
veteran incorporated memory loss and tinnitus as part of the 
claimed head injury.  The veteran's direct service connection 
claim for tinnitus was denied in March 1999, and not 
appealed, but this does not resolve the issue with respect to 
his claim under 38 U.S.C. § 1151.

38 U.S.C.A. § 1151 (West 1991 & Supp. 1996) mandates, inter 
alia, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment . . . [provided by 
the VA], and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation or death were service 
connected.

Id., emphasis added.

The implementing regulation provides, in pertinent part, that 
compensation is not payable for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. 
§ 3.358(b)(2).  A determination that any additional 
disability was caused by VA treatment, etc., must show that 
it is not merely coincidental with the treatment, but 
actually the result thereof; and the regulation cautions that 
the mere fact that aggravation occurred does not prove 
causation.  38 C.F.R. § 3.358(c)(1), (2) (1996).

Section 1151 was modified by section 422(a) of Public Law 
104-204; 110 Stat. 2926 (Sept. 29, 1996), to require that an 
injury from VA hospitalization be caused by "carelessness, 
negligence, lack of proper skill, error of judgment, or 
similar instance of fault;" or an "unforeseeable event," 
before benefits may be awarded under its provisions.  
However, these amendments apply only to claims filed on or 
after the effective date of the statute: October 1, 1997.  
Since the veteran's appeal was pending prior to that date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  See 38 U.S.C.A. § 1151 (West 
1997); cf. Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991) (where a law or regulation changes while a claim is 
pending, the version most favorable to the claimant will 
apply only if there is no indication of contrary 
congressional intent).

Thus, for the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 (West 1991) to succeed, he must provide competent 
evidence of the existence of two elements: (1) that he 
suffered an additional disability when his condition prior to 
and after VA hospitalization or treatment are compared; and 
(2) that the additional disability occurred as the result of 
VA hospitalization, medical or surgical treatment, 
irrespective of fault.

A review of VA hospitalization and treatment records dating 
from March 1987 through October 2000 shows that the veteran 
had complained of tinnitus and memory loss of two to three 
years' duration during a March 1987 admission, well prior to 
his volleyball injury.  He also reported numbness and 
multiple aches and pains during a March 1987 resident 
admission interview.  At the beginning of May 1987, the 
veteran was injured when he hit the back of his head against 
the wall of the VAMC gymnasium while participating in a 
volleyball game.  The volleyball game, and recreation 
generally, appear to have been an authorized part of the 
course of treatment for individuals admitted to the VAMC 
vocational rehabilitation program.  Skull and cervical spine 
X-ray studies revealed no fractures.  Clinical notes prepared 
incident to discharge planning, about a week after the 
accident, assessed the X-ray studies as normal and observed 
that there was no swelling, redness, or sign of neurological 
deficits, but recorded the veteran's complaints of pain 
radiating to the "lower back, bilat[eral] lower extremities, 
then throughout his body to the p[oin]t of being bed-ridden & 
wanting statement saying he was disabled & unable to move."  
Notwithstanding his complaints, the veteran was discharged 
the same day, with the only chart notation of ongoing care 
being Lotrimin cream for athlete's foot and a recommendation 
that he follow-up with the Psychiatric Evaluation, Admission 
and Crisis (PEAC) clinic on an as required basis.

In June 1989, the veteran was readmitted to the Houston VAMC 
for treatment of alcohol dependence, with other admission 
diagnoses including tinea pedis.  During admission, he stated 
that he wished to "get sober and have my back fixed," 
although there is no indication of any treatment or 
examination of his back during the approximately three weeks 
of hospitalization.  In April 1990, he again requested 
admission to the PEAC for vocational training.  At the time 
of admission, he reported that he had chronic back and knee 
pain and headaches for years.  Medical examination showed 
tenderness to palpation of the cervical and lumbar spine, 
with a positive straight leg test and pain at 30 degrees 
extension and on rotation or lateral back movement.  While 
hospitalized, he was interviewed by a VA social worker, who 
he informed that the lower back pain dated to a motor vehicle 
accident which occurred between 1979 and 1981.  He reported 
compounding that pain with knee and neck pain after his 1987 
volleyball accident.  Thereafter, a VA physician reviewed a 
cervical spine X-ray film taken in July 1989, and described 
it as showing moderate degenerative changes with a bridging 
osteophyte at C2-3.  However, no acute fracture or evidence 
of instability were found.  An orthopedic evaluation was also 
performed, noting complaints of back, knee and neck pain.  
The examiner reported marked obesity and hyper-lumbar 
lordosis, with diagnoses of chronic pain syndrome together 
with musculoskeletal back pain.  He prescribed physical 
therapy to control pain and improve flexibility.  

In a May to August 1991 admission to the VAMC, the veteran 
repeated his complaints of chronic back, neck and knee pain.  
A physician's summary of this hospitalization indicates the 
belief that the veteran's problems would not improve unless 
he was able to lose weight, but he was described as poorly 
motivated to do so.  During an admission in July and August 
1992, the veteran's complaints were essentially the same.  He 
was examined in July 1992, with normal objective findings 
regarding his neck and back, although he had continuing 
subjective reports of pain.  In May 1993, the veteran again 
sought admission for treatment of alcohol abuse.  On his 
admission examination, he again complained of back pain, 
although neck and knee pain were not mentioned.  He was given 
an irregular discharge two days after being admitted, as a 
result of his being extremely rude and verbally abusive to 
the staff.  In August 1993, the veteran was readmitted for 
alcohol detoxification and given a brief physical 
examination.  His neck was described as supple, without 
adenopathy at this time, but he was reportedly unable to 
perform certain neurological tests secondary to back and knee 
pain.  In December 1995, his back was examined and described 
as essentially normal, with good range of motion.  However, 
the records also indicate that he has been regularly treated 
with a TENS unit for back pain since at least 1991.

A review of outpatient treatment, nursing and physical 
therapy notes from 1987 to present reveals essentially 
similar complaints, with no attribution of any of the 
veteran's pain to the May 1987 volleyball injury, other than 
by his own history.  September 1989 outpatient records note 
complaints of low back pain, which he reported had existed 
"since injury 1987 playing volleyball and fell on back."  
(The words "hit head" appear previously on the progress 
note, but were lined through.  The statement that the 1987 
injury involved falling on his back, rather than hitting his 
head is contrary to the history of treatment at the time of 
the incident.)  On examination, the physician found no 
paraspinal muscle spasm, although mild tenderness was 
reported present on palpation in an inconsistent manner, with 
a negative straight leg test.  An X-ray study of the lumbar 
spine was normal.  The treating physician's impression was 
mild chronic lumbosacral strain, partially secondary to 
excessive abdominal weight.  (In this regard, the Board notes 
that the veteran's weight has ranged from about 240 pounds in 
March 1987, to 319 pounds in July 2000, and has remained 
above 300 pounds since early 1991, with the exception of a 
period from December 1999 to June 2000, when it fluctuated 
between 280 and 300 pounds.  His height is 70 inches, and his 
reported ideal body weight was reported in 1991 to be 166 
pounds, plus or minus 10 percent.)

In May 1994, the veteran was seen as an outpatient with neck 
and shoulder pain and stiffness, and reported having been in 
a motor vehicle accident one week earlier.  Examination 
showed limited lateral rotation of the cervical spine 
secondary to pain, and muscle tenderness throughout the upper 
body.  A muscle relaxant, rest and a pain reliever were 
prescribed.  

During a March 1998 neurology evaluation, the veteran 
repeated his complaints of back, neck and knee pain related 
to a motor vehicle accident and volleyball injury.  The 
neurologist examined the veteran and reviewed his chart and 
X-ray studies.  He assessed the knee pain as degenerative 
joint disease (DJD), and the back condition as DJD without 
any radicular component.  He reported that the neck pain 
could have a C2 radicular component and suggested a CT scan 
of the cervical spine.  This scan was later performed, but 
the discs could not be seen.  An MRI examination was 
reportedly impossible due to the veteran's obesity.  
Subsequent treatment notes show continuing complaints of back 
pain, occasionally radiating upwards into the shoulders or 
neck.

With respect to the veteran's reliability as a historian, 
hospitalization and treatment notes throughout the claims 
file indicate that he is a poor historian, sometimes unable 
to remember the course of events leading to his admission 
(see, e.g., progress/admission note from VAMC Houston, dated 
July 12,1999), unable to localize or describe the nature of 
his pain, and often suspicious of and hostile to medical 
staff.  In addition, the credibility of his statements 
regarding his medical condition is low, due to reports in 
numerous treatment records of probable exaggeration of 
symptoms, and at least one instance where a report of 
disability was objectively shown to be exaggerated.  (See 
VAMC Houston discharge summary for period of hospitalization 
from July 22-August 21, 1992 (veteran reported inability to 
stand for more than three minutes, but was observed to have 
no problems standing for long periods of time while playing 
pool.))

After carefully reviewing the claims files, the Board 
observes that the veteran has failed to submit any competent 
medical evidence demonstrating that he either incurred or 
aggravated a head, neck, back or knee disability as a result 
of his May 1987 volleyball injury.  It is clear that he 
suffers from back, neck and knee pain, but the origin of his 
back pain is clearly shown to be prior to his 1987 volleyball 
injury, and there is no indication of any etiological 
relationship between the back pain and the injury.  The only 
suggestions to this effect in the record are the veteran's 
statements and the argument of his service representative.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held consistently that lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay witness not 
competent to offer evidence that requires medical knowledge).  
Moreover, as noted above, the veteran's credibility as a 
historian with respect to the nature and origin of his 
symptoms is questionable.  Thus, the Board has afforded his 
unverified statements little weight.  On the other hand, the 
medical evidence of record addressing the cause of the 
veteran's back pain concludes that it predates the injury and 
continues substantially as a result of the veteran's obesity, 
although DJD (with no indication of a traumatic origin) is a 
factor.  

With respect to knee pain, the medical evidence again 
indicates that DJD is the primary underlying cause, with 
obesity as a substantial factor.  The veteran's neck pain was 
assessed as due to DJD, possibly with a C2 radicular 
component, although this could not be confirmed through MRI 
and CT testing.  Cervical spine and neck X-ray studies have 
revealed osteophyte formation.  However, they have 
consistently shown no sign of trauma or instability, and 
there was no contemporary diagnosis of any acute neck injury 
other than muscle strain.  The evaluation of the veteran's 
neck as supple in 1993 indicates that this was an acute 
injury, which resolved.  There is no diagnosis of any head 
condition or disorder resulting from the volleyball injury, 
including tinnitus and, as noted above, tinnitus and memory 
loss were conditions complained of by the veteran well prior 
to his May 1997 volleyball injury.

Prior to deciding this appeal, the Board notes that in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475 (2000) (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126 (West Supp. 2001)), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects claims, including the veteran's, 
pending on or filed after the date of enactment.  

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See 38 U.S.C.A. §§ 5103-5103A.  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of lay 
and medical evidence was developed, and the RO statement and 
supplemental statement of the case clarified what evidence 
was required to establish entitlement to benefits under 38 
U.S.C. § 1151.  The veteran and his representative responded 
to the RO communications with additional evidence and 
argument, curing (or rendering harmless) any earlier omission 
in the notification process.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, (57 Fed. 
Reg. 49,747 (1992)) (if the appellant raises an argument or 
asserts the applicability of a law or [Court] analysis, it is 
unlikely that he or she could be prejudiced if the Board 
proceeds to decision on the matter raised).  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  VA need not provide 
such an examination, however, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim," see 38 U.S.C.A. § 5103A(a)(2), or 
where the record contains "sufficient medical evidence for 
the [VA] Secretary to make a decision on the claim."  See 
38 U.S.C.A. § 5103A(d)(2)(C); see also Duty to Assist, 66 
Fed. Reg. 45620, 45631. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  In this case, the Board 
finds that the medical evidence contained in the claims file 
provides an exhaustive record of the veteran's pertinent 
complaints and the medical assessment of those complaints 
which is fully sufficient for the purposes of this decision.  
The Board finds also that there is no reasonable possibility 
that providing a medical examination would aid in 
substantiating the claim. 

VA recently issued final regulations to implement VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
the amendment to 38 C.F.R. § 3.156(a), not applicable in this 
case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  Thus, the conclusions that the 
RO has satisfied VCAA requirements, and that the veteran will 
not be prejudiced by proceeding to a decision on the basis of 
the evidence currently of record, apply equally to the new 
regulations.  For these reasons, a remand on the issue being 
finally adjudicated would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

On this basis, the Board concludes that there is no causal 
relationship between the veteran's claimed head, back, neck 
and knee conditions and the injuries sustained in a 
volleyball game during his 1987 VA hospitalization and 
medical treatment.  Thus, his claim of entitlement to 
compensation under 38 U.S.C. § 1151 must be denied.


ORDER

Compensation for head, back, neck and knee disability, 
pursuant to 38 U.S.C. § 1151, is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

